—Order, Supreme Court, New York County (Charles Ramos, J.), entered on or about January 14, 2000, which, to the extent appealed from, granted defendants’ motion, pursuant to CPLR 510 (3), for a change of venue to Bronx County, unanimously reversed, on the law and the facts, without costs, and defendants’ motion denied.
Absent any claim that the venue chosen by plaintiff is improper and, in light of the conclusory allegations of inconvenience to both prospective lay and attorney witnesses, it was improvident to order a change of the venue chosen by plaintiff solely on the grounds that both parties are Bronx residents and that the Justice who presided over the settlement of the underlying Bronx action was prepared to hold a speedy fee hearing. Concur — Williams, J. P., Tom, Wallach and Andrias, JJ.